(OGRSURT2020)








WALGREENS BOOTS ALLIANCE, INC.
2013 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


















These materials, which may include descriptions of company stock plans,
prospectuses and other information and documents, and the information they
contain, are provided by Walgreens Boots Alliance, Inc., not by Fidelity, and
are not an offer or solicitation by Fidelity for the purchase of any securities
or financial instruments. These materials were prepared by Walgreens Boots
Alliance, Inc., which is solely responsible for their contents and for
compliance with legal and regulatory requirements. Fidelity is not connected
with any offering or acting as an underwriter in connection with any offering of
securities or financial instruments of Walgreens Boots Alliance, Inc. Fidelity
does not review, approve or endorse the contents of these materials and is not
responsible for their content.





























--------------------------------------------------------------------------------

(OGRSURT2020)




WALGREENS BOOTS ALLIANCE, INC.
2013 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
Participant Name: James Skinner
Participant ID:
Grant Date:
Units Granted:
Vesting: Three years from Grant Date (the "Vesting Date")
Acceptance Date:
Electronic Signature:
This document (referred to below as this "Agreement") spells out the terms and
conditions of the Restricted Stock Unit Award (the "Award") granted to you by
Walgreens Boots Alliance, Inc., a Delaware corporation (the "Company"), pursuant
to the Walgreens Boots Alliance, Inc. 2013 Omnibus Incentive Plan (the "Plan")
on and as of the Grant Date designated above. Except as otherwise defined
herein, capitalized terms used in this Agreement have the respective meanings
set forth in the Plan. For purposes of this Agreement, "Employer" means the
entity (the Company or the Affiliate) that employs you on the applicable date.
The Plan, as it may be amended from time to time, is incorporated into this
Agreement by this reference.
You and the Company agree as follows:
1.Grant of Restricted Stock Units. Pursuant to the approval and direction of the
Compensation and Leadership Performance Committee of the Company's Board of
Directors (the "Committee"), the Company hereby grants you the number of
Restricted Stock Units specified above (the "Restricted Stock Units"), subject
to the terms and conditions of the Plan and this Agreement.


2.Restricted Stock Unit Account and Dividend Equivalents. The Company will
maintain an account (the "Account") on its books in your name to reflect the
number of Restricted Stock Units awarded to you as well as any additional
Restricted Stock Units credited as a result of Dividend Equivalents. The Account
will be administered as follows:


(a)The Account is for recordkeeping purposes only, and no assets or other
amounts shall be set aside from the Company's general assets with respect to
such Account.


(b)As of each record date with respect to which a cash dividend is to be paid
with respect to shares of Company common stock par value US$.01 per share
("Stock"), the Company will credit your Account with an equivalent amount of
Restricted Stock Units determined by dividing the value of the cash dividend
that would have been paid on your Restricted Stock Units if they had been shares
of Stock, divided by the value of Stock on such date.


(c)If dividends are paid in the form of shares of Stock rather than cash, then
your Account will be credited with one additional Restricted Stock Unit for each
share of Stock that would have been received as a dividend had your outstanding
Restricted Stock Units been shares of Stock.


(d)Additional Restricted Stock Units credited via Dividend Equivalents shall
vest or be forfeited at the same time as the Restricted Stock Units to which
they relate.


3.Restricted Period. The period prior to the vesting date with respect each
Restricted Stock Unit is referred to as the "Restricted Period." Subject to the
provisions of the Plan and this Agreement,





--------------------------------------------------------------------------------

(OGRSURT2020)




unless vested or forfeited earlier as described in Section 4, 5, 6 or 7 of this
Agreement, as applicable, your Restricted Stock Units will become vested and be
settled as described in Section 8 below, as of the vesting date or dates
indicated in the introduction to this Agreement, provided the performance goal
in this Section 3 ("Performance Goal") is satisfied as of the end of the
applicable performance period. The Performance Goal will be established and
certified by the Committee and cover one or more Company performance goals over
the course of the Company's 2020 fiscal year. If the Performance Goal is not
attained as of the end of this performance period, the Restricted Stock Units
awarded hereunder shall be thereupon forfeited.
 
4.Disability or Death. If during the Restricted Period you have a Termination of
Service by reason of Disability or death, then the Restricted Stock Units will
become fully vested as of the date of your Termination of Service and the
Vesting Date shall become the date of your Termination of Service. Any
Restricted Stock Units becoming vested by reason of your Termination of Service
by reason of Disability or death shall be settled as provided in Section 8.


5.Retirement. If prior to the end of the first 12 months of the Restricted
Period you have a Termination of Service by reason of retirement from the
Company's Board of Directors, as reasonably determined and approved by the
Committee, then, subject to such approval and subject to satisfaction of the
Performance Goal, the Restricted Stock Units will become vested on a prorated
basis as of the later of the end of the performance period for the Performance
Goal and the date of your Termination of Service, with such pro-ration based on
the number of full months of service completed during the Restricted Period,
divided by 36 months. If on or after the end of the first 12 months of the
Restricted Period you have a Termination of Service by reason of retirement from
the Company's Board of Directors, as reasonably determined and approved by the
Committee, then, subject to such approval and subject to satisfaction of the
Performance Goal, the Restricted Stock Units will become fully vested as of the
date of your Termination of Service. Any Restricted Stock Units becoming vested
by reason of your retirement shall be settled as provided in Section 8.


6.Termination of Service Following a Change in Control. If during the Restricted
Period there is a Change in Control of the Company and within the one-year
period thereafter you have a Termination of Service initiated by your Employer
other than for Cause (as defined in Section 7), then your Restricted Stock Units
shall become fully vested, and they shall be settled in accordance with Section
9. For purposes of this Section 6, a Termination of Service initiated by your
Employer shall include a Termination of Employment for Good Reason under - and
pursuant to the terms and conditions of - the Walgreens Boots Alliance, Inc.
Executive Severance and Change in Control Plan, but only to the extent
applicable to you as an eligible participant in such Plan.


7.Other Termination of Service. If during the Restricted Period you have a
voluntary or involuntary Termination of Service for any reason other than as set
forth in Section 4, 5 or 6 above or Section 9 below, as determined by the
Committee, then you shall thereupon forfeit any Restricted Stock Units that are
still in a Restricted Period on your termination date. For purposes of this
Agreement, "Cause" means any one or more of the following, as determined by the
Committee in its sole discretion:


(a)    your commission of a felony or any crime of moral turpitude;


(b)    your dishonesty or material violation of standards of integrity in the
course of fulfilling your duties to the Company or any Affiliate;


(c)    your material violation of a material written policy of the Company or
any Affiliate violation of which is grounds for immediate termination;


(d)    your willful and deliberate failure to perform your duties to the Company
or any Affiliate in any material respect, after reasonable notice of such
failure and an opportunity to correct it; or







--------------------------------------------------------------------------------

(OGRSURT2020)




(e)    your failure to comply in any material respect with the United States
("U.S.") Foreign Corrupt Practices Act, the U.S. Securities Act of 1933, the
U.S. Securities Exchange Act of 1934, the U.S. Sarbanes-Oxley Act of 2002, the
U.S. Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, and the
U.S. Truth in Negotiations Act, or any rules or regulations thereunder.


8.Settlement of Vested Restricted Stock Units. Subject to the requirements of
Section 13 below, as promptly as practicable after the applicable Vesting Date,
whether occurring upon your Separation from Service or otherwise, but in no
event later than 75 days after the Vesting Date, the Company shall transfer to
you one share of Stock for each Restricted Stock Unit becoming vested at such
time, net of any applicable tax withholding requirements in accordance with
Section 10 below; provided, however, that, if you are a Specified Employee at
the time of Separation from Service, then to the extent your Restricted Stock
Units are deferred compensation subject to Section 409A of the Code, settlement
of which is triggered by your Separation from Service (other than for death),
payment shall not be made until the date which is six months after your
Separation from Service.
Notwithstanding the foregoing, if you are resident or employed outside of the
U.S., the Company, in its sole discretion, may provide for the settlement of the
Restricted Stock Units in the form of:


(a)     a cash payment (in an amount equal to the Fair Market Value of the Stock
that corresponds with the number of vested Restricted Stock Units) to the extent
that settlement in shares of Stock (i) is prohibited under local law, (ii) would
require you, the Company or an Affiliate to obtain the approval of any
governmental or regulatory body in your country of residence (or country of
employment, if different), (iii) would result in adverse tax consequences for
you, the Company or an Affiliate or (iv) is administratively burdensome; or


(b)     shares of Stock, but require you to sell such shares of Stock
immediately or within a specified period following your Termination of Service
(in which case, you hereby agree that the Company shall have the authority to
issue sale instructions in relation to such shares of Stock on your behalf).


9.Settlement Following Change in Control. Notwithstanding any provision of this
Agreement to the contrary, the Company may, in its sole discretion, fulfill its
obligation with respect to all or any portion of the Restricted Stock Units that
become vested in accordance with Section 6 above, by:


(a)delivery of (i) the number of shares of Stock that corresponds with the
number of Restricted Stock Units that have become vested or (ii) such other
ownership interest as such shares of Stock that correspond with the vested
Restricted Stock Units may be converted into by virtue of the Change in Control
transaction;


(b)payment of cash in an amount equal to the Fair Market Value of the Stock that
corresponds with the number of vested Restricted Stock Units at that time; or


(c)delivery of any combination of shares of Stock (or other converted ownership
interest) and cash having an aggregate Fair Market Value equal to the Fair
Market Value of the Stock that corresponds with the number of Restricted Stock
Units that have become vested at that time.
Settlement shall be made as soon as practical after the Restricted Stock Units
become fully vested under Section 6, but in no event later than 30 days after
such date.


10.Responsibility for Taxes; Tax Withholding.


(a)You acknowledge that, regardless of any action taken by the Company or any
Affiliate, the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to your participation in the Plan and legally applicable to





--------------------------------------------------------------------------------

(OGRSURT2020)




you ("Tax-Related Items"), is and remains your responsibility and may exceed the
amount actually withheld by the Company or any Affiliate, if any. You further
acknowledge that the Company and/or any Affiliate (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Award, including, but not limited to, the grant, vesting or
settlement of the Award, the subsequent sale of shares of Stock acquired
pursuant to such settlement and the receipt of any Dividend Equivalents and/or
dividends; and (2) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the Award to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. Further,
if you are subject to Tax-Related Items in more than one jurisdiction between
the Grant Date and the date of any relevant taxable or tax withholding event, as
applicable, you acknowledge that the Company and/or any Affiliate may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.


(b)    Prior to any relevant taxable or tax withholding event, as applicable,
you agree to make adequate arrangements satisfactory to the Company and/or any
Affiliates to satisfy all Tax-Related Items. In this regard, except as provided
below, the Company, your Employer or its agent shall satisfy the obligations
with regard to all Tax-Related Items by withholding from the shares of Stock to
be delivered upon settlement of the Award that number of shares of Stock having
a Fair Market Value equal to the amount required by law to be withheld. For
purposes of the foregoing, no fractional shares of Stock will be withheld or
issued pursuant to the grant of the Restricted Stock Units and the issuance of
shares of Stock hereunder. Notwithstanding the foregoing, if you are a Section
16 officer of the Company under the Exchange Act at the time of any applicable
tax withholding event, you may make a cash payment to the Company, any Affiliate
or its agent to cover the Tax-Related Items that the Company or any Affiliate
may be required to withhold or account for as a result of your participation in
the Plan. If you are not a Section 16 officer of the Company at the time of any
applicable tax withholding event, the Company and/or any Affiliate may (in its
sole discretion) allow you to make a cash payment to the Company, any Affiliate
or its agent to cover such Tax-Related Items.
The Company may withhold or account for Tax-Related Items by considering
applicable statutory withholding rates (as determined by the Company in good
faith and in its sole discretion) or other applicable withholding rates,
including maximum applicable rates, in which case you will receive a refund of
any over-withheld amount in cash and will have no entitlement to the share
equivalent.  If the obligation for Tax-Related Items is satisfied by withholding
from the shares of Stock to be delivered upon settlement of the Award, for tax
purposes, you will be deemed to have been issued the full number of shares of
Stock subject to the earned Award, notwithstanding that a number of the shares
of Stock are held back solely for the purpose of paying the Tax-Related Items.


The Company may refuse to issue or deliver the shares of Stock (or cash payment)
or the proceeds from the sale of shares of Stock if you fail to comply with your
obligations in connection with the Tax-Related Items.


11.Nontransferability. During the Restricted Period and thereafter until Stock
is transferred to you in settlement thereof, you may not sell, transfer, pledge,
assign or otherwise alienate or hypothecate the Restricted Stock Units whether
voluntarily or involuntarily or by operation of law, other than by beneficiary
designation effective upon your death, or by will or by the laws of intestacy.


12.Rights as Shareholder. You shall have no rights as a shareholder of the
Company with respect to the Restricted Stock Units until such time as a
certificate of stock for the Stock issued in settlement of such Restricted Stock
Units has been issued to you or such shares of Stock have been recorded in your
name in book entry form. Until that time, you shall not have any voting rights
with respect to the Restricted Stock Units. Except as provided in Section 9
above, no adjustment shall be made for dividends or distributions or other
rights with respect to such shares for which the record date is prior to the
date on which you become





--------------------------------------------------------------------------------

(OGRSURT2020)




the holder of record thereof. Anything herein to the contrary notwithstanding,
if a law or any regulation of the U.S. Securities and Exchange Commission or of
any other body having jurisdiction shall require the Company or you to take any
action before shares of Stock can be delivered to you hereunder, then the date
of delivery of such shares may be delayed accordingly.
 
13.Securities Laws. If a Registration Statement under the U.S. Securities Act of
1933, as amended, is not in effect with respect to the shares of Stock to be
delivered pursuant to this Agreement, you hereby represent that you are
acquiring the shares of Stock for investment and with no present intention of
selling or transferring them and that you will not sell or otherwise transfer
the shares except in compliance with all applicable securities laws and
requirements of any stock exchange on which the shares of Stock may then be
listed.


14.Not a Public Offering. If you are resident outside the U.S., the grant of the
Restricted Stock Units is not intended to be a public offering of securities in
your country of residence (or country of employment, if different). The Company
has not submitted any registration statement, prospectus or other filings with
the local securities authorities (unless otherwise required under local law),
and the grant of the Restricted Stock Units is not subject to the supervision of
the local securities authorities.


15.Insider Trading/Market Abuse Laws. By participating in the Plan, you agree to
comply with the Company's policy on insider trading, to the extent that it is
applicable to you. You further acknowledge that, depending on your or your
broker's country of residence or where the shares of Stock are listed, you may
be subject to insider trading restrictions and/or market abuse laws that may
affect your ability to accept, acquire, sell or otherwise dispose of shares of
Stock, rights to shares of Stock, or rights linked to the value of shares of
Stock during such times you are considered to have "inside information"
regarding the Company as defined by the laws or regulations in your country.
Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders you place before you possessed inside information.
Furthermore, you could be prohibited from (i) disclosing the inside information
to any third party (other than on a "need to know" basis) and (ii) "tipping"
third parties or causing them otherwise to buy or sell securities. You
understand that third parties include fellow employees and/or service providers.
Any restrictions under these laws and regulations are separate from and in
addition to any restrictions that may be imposed under any applicable Company
insider trading policy. You acknowledge that it is your responsibility to comply
with any applicable restrictions and, therefore, you should consult your
personal advisor on this matter.


16.Repatriation; Compliance with Law. If you are resident or employed outside
the U.S., you agree to repatriate all payments attributable to the shares of
Stock and/or cash acquired under the Plan in accordance with applicable foreign
exchange rules and regulations in your country of residence (and country of
employment, if different). In addition, you agree to take any and all actions,
and consent to any and all actions taken by the Company and its Affiliates, as
may be required to allow the Company and its Affiliates to comply with local
laws, rules and/or regulations in your country of residence (and country of
employment, if different). Finally, you agree to take any and all actions as may
be required to comply with your personal obligations under local laws, rules
and/or regulations in your country of residence (and country of employment, if
different).


17.No Advice Regarding Grant. No employee of the Company is permitted to advise
you regarding your participation in the Plan or your acquisition or sale of the
shares of Stock underlying the Restricted Stock Units. You are hereby advised to
consult with your own personal tax, legal and financial advisors before taking
any action related to the Plan.


18.Change in Stock. In the event of any change in Stock, by reason of any stock
dividend, recapitalization, reorganization, split-up, merger, consolidation,
exchange of shares, or of any similar change affecting the shares of Stock, the
number of Restricted Stock Units subject to this Agreement shall be equitably
adjusted by the Committee.







--------------------------------------------------------------------------------

(OGRSURT2020)




19.Nature of the Award. In accepting the Award, you acknowledge, understand and
agree that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and limited in duration, and it may be modified, amended, suspended or
terminated by the Company, in its sole discretion, at any time;


(b)the grant of the Award is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;
 
(c)all decisions with respect to future Awards or other grants, if any, will be
at the sole discretion of the Company, including, but not limited to, the form
and timing of the Award, the number of shares subject to the Award, and the
vesting provisions applicable to the Award;


(d)the Award and your participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or service contract with
the Company or any Affiliate and shall not interfere with the ability of the
Company, your Employer or an Affiliate, as applicable, to terminate your
employment or service relationship;


(e)you are voluntarily participating in the Plan;


(f)the Award and the shares of Stock subject to the Award are not intended to
replace any pension rights or compensation;


(g)the Award, the shares of Stock subject to the Award and the income and value
of the same, is an extraordinary item of compensation outside the scope of your
employment (and employment contract, if any) and is not part of normal or
expected compensation for any purpose, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Affiliate;


(h)the future value of the shares of Stock underlying the Award is unknown,
indeterminable and cannot be predicted with certainty;


(i)unless otherwise determined by the Committee in its sole discretion, a
Termination of Service shall be effective from the date on which active
employment or service ends and shall not be extended by any statutory or common
law notice of termination period;


(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from a Termination of Service (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where you are employed or the terms of your employment
agreement, if any), and in consideration of the grant of the Award to which you
are otherwise not entitled, you irrevocably agree never to institute any claim
against the Company, your Employer or any Affiliate, waive your ability, if any,
to bring any such claim, and release the Company, the Employer and all
Affiliates from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, you shall be deemed irrevocably to have agreed not to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claim;


(k)unless otherwise provided herein, in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed





--------------------------------------------------------------------------------

(OGRSURT2020)




out or substituted for, in connection with any corporate transaction affecting
the shares of Stock of the Company; and
(l)neither the Company nor any Affiliate shall be liable for any foreign
exchange rate fluctuation between your local currency and the U.S. dollar that
may affect the value of the Award or of any amounts due to you pursuant to the
settlement of the Award or the subsequent sale of any shares of Stock acquired
upon settlement of the Award.


20.Committee Authority; Recoupment. It is expressly understood that the
Committee is authorized to administer, construe and make all determinations
necessary or appropriate for the administration of the Plan and this Agreement,
including the enforcement of any recoupment policy, all of which shall be
binding upon you and any claimant. Any inconsistency between this Agreement and
the Plan shall be resolved in favor of the Plan.


21.Non-Competition, Non-Solicitation and Confidentiality. As a condition to the
receipt of this Award, you must agree to the Non-Competition, Non-Solicitation
and Confidentiality Agreement attached hereto as Exhibit A by executing that
Agreement. Failure to execute and return the Non-Competition, Non-Solicitation
and Confidentiality Agreement within 120 days of the Grant Date shall constitute
your decision to decline to accept this Award.


22.Personal Data. Pursuant to applicable personal data protection laws, the
Company hereby notifies you of the following in relation to your personal data
and the collection, processing and transfer of such data in relation to the
Company's grant of the Restricted Stock Units and your participation in the
Plan. The collection, processing and transfer of personal data is necessary for
the Company's administration of the Plan and your participation in the Plan, and
your denial and/or objection to the collection, processing and transfer of
personal data may affect your participation in the Plan. As such, you
voluntarily acknowledge and consent (where required under applicable law) to the
collection, use, processing and transfer of personal data as described herein:


(a)The Company and its Affiliates hold certain personal information about you,
specifically: your name, home address and telephone number, date of birth,
social security number or other employee identification number, salary,
nationality, job title, any shares of Stock or directorships held in the
Company, details of all entitlements to shares of Stock awarded, canceled,
purchased, vested, unvested or outstanding in your favor, for the purpose of
managing and administering the Plan ("Data"). The Data may be provided by you or
collected, where lawful, from the Company, its Affiliates and/or third parties,
and the Company and any of its Affiliates will process the Data for the
exclusive purpose of implementing, administering and managing your participation
in the Plan. The Data processing will take place through electronic and
non-electronic means according to logics and procedures strictly correlated to
the purposes for which Data are collected and with confidentiality and security
provisions as set forth by applicable laws and regulations in your country of
residence (or country of employment, if different). Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought. Data will be
accessible within the organization only by those persons requiring access for
purposes of the implementation, administration and operation of the Plan and for
your participation in the Plan.


(b)The Company and any of its Affiliates will transfer Data internally as
necessary for the purpose of implementation, administration and management of
your participation in the Plan, and the Company and/or any Affiliate may further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. You hereby authorize (where required
under applicable law) the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, as may be required for the
administration of the Plan and/or the subsequent holding of the shares of Stock
on your behalf, to a broker or other third party with whom you may elect to
deposit any shares of Stock acquired pursuant to the Plan.





--------------------------------------------------------------------------------

(OGRSURT2020)






(c)You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (i) obtain confirmation as
to the existence of Data, (ii) verify the content, origin and accuracy of the
Data, (iii) request the integration, update, amendment, deletion or blockage
(for breach of applicable laws) of the Data, (iv) oppose, for legal reasons, the
collection, processing or transfer of the Data which is not necessary or
required for the implementation, administration and/or operation of the Plan and
your participation in the Plan, and (v) withdraw your consent to the collection,
processing or transfer of Data as provided hereunder (in which case, your
Restricted Stock Units will become null and void). You may seek to exercise
these rights by contacting your Human Resources manager or the Company's Human
Resources Department, who may direct the matter to the applicable Company
privacy official.


23.Additional Requirements. The Company reserves the right to impose other
requirements on the Restricted Stock Units, any shares of Stock acquired
pursuant to the Restricted Stock Units and your participation in the Plan to the
extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local laws,
rules and/or regulations or to facilitate the operation and administration of
the Restricted Stock Units and the Plan. Such requirements may include (but are
not limited to) requiring you to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.


24.Amendment or Modification, Waiver. Except as set forth in the Plan, no
provision of this Agreement may be amended or waived unless the amendment or
waiver is agreed to in writing, signed by you and by a duly authorized officer
of the Company. No waiver of any condition or provision of this Agreement shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
time, any prior time or any subsequent time.


25.Electronic Delivery. The Company may, in its sole discretion, deliver by
electronic means any documents related to the Award or your future participation
in the Plan. You hereby consent to receive such documents by electronic delivery
and agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.


26.Governing Law and Jurisdiction. This Agreement is governed by the substantive
and procedural laws of the state of Illinois. You and the Company shall submit
to the exclusive jurisdiction of, and venue in, the courts in Illinois in any
dispute relating to this Agreement without regard to any choice of law rules
thereof which might apply the laws of any other jurisdictions.


27.English Language. If you are resident in a country where English is not an
official language, you acknowledge and agree that it is your express intent that
this Agreement, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Award, be drawn up in English.
You further acknowledge that you are sufficiently proficient in English or have
consulted with an advisor who is sufficiently proficient in English so as to
allow you to understand the terms and conditions of this Agreement, the Plan and
any other documents related to the Award. If you have received this Agreement,
the Plan or any other documents related to the Award translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control.


28.Conformity with Applicable Law. If any provision of this Agreement is
determined to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement or the validity, legality or
enforceability of such provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.





--------------------------------------------------------------------------------

(OGRSURT2020)




29.Successors. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall,
upon your death, acquire any rights hereunder.
****
This Agreement contains highly sensitive and confidential information. Please
handle it accordingly.


Please read the attached Exhibit A. Once you have read and understood this
Agreement and Exhibit A, please click the acceptance box to certify and confirm
your agreement to be bound by the terms and conditions of this Agreement and
Exhibit A, and to acknowledge your receipt of the Prospectus, the Plan and this
Agreement and your acceptance of the terms and conditions of the Award granted
hereunder.


EXHIBIT A
WALGREENS BOOTS ALLIANCE, INC. NON-COMPETITION, NON-SOLICITATION
AND CONFIDENTIALITY AGREEMENT
This Exhibit (the "Non-Compete Agreement") forms a part of the Restricted Stock
Unit Award Agreement covering Restricted Stock Units awarded to an employee
("Employee" or "I") of Walgreens Boots Alliance, Inc. or an affiliate thereof,
on behalf of itself, its affiliates, subsidiaries, and successors (collectively
referred to as the "Company").
WHEREAS, the Company develops and/or uses valuable business, technical,
proprietary, customer and patient information it protects by limiting its
disclosure and by keeping it secret or confidential;
WHEREAS, Employee acknowledges that during the course of employment, he or she
has or will receive, contribute, or develop such Confidential Information and
Trade Secrets (as defined below); and
WHEREAS, the Company desires to protect from its competitors such Confidential
Information and Trade Secrets and also desires to protect its legitimate
business interests and goodwill in maintaining its employee and customer
relationships.
NOW THEREFORE, in consideration of the Restricted Stock Units issued to Employee
pursuant to the Agreement to which this is attached as Exhibit A and for other
good and valuable consideration, including but not limited to employment or
continued employment, the specialized knowledge, skill and training that the
Company provides Employee, the goodwill that Employee develops with customers on
behalf of the Company, Employee agrees to be bound by the terms of this
Non-Compete Agreement as follows:
1.Confidentiality.


(a)At all times during and after the termination of my employment with the
Company, I will not, without the Company’s prior written permission, directly or
indirectly for any purpose other than performance of my duties for the Company,
utilize or disclose to anyone outside of the Company any Trade Secrets (defined
in subparagraph 1(a)(i)) or other Confidential Information (defined in
subparagraph 1(a)(ii)) or any information received by the Company in confidence
from or about third parties, as long as such matters remain Trade Secrets or
otherwise confidential.







--------------------------------------------------------------------------------

(OGRSURT2020)




(i)For purposes of this Non-Compete Agreement, “Trade Secrets” means a form of
intellectual property that are protectable under applicable state and/or Federal
law, including the Uniform Trade Secrets Act (as amended and adapted by the
states) and the Federal Defend Trade Secrets Act of 2016 (the “DTSA”). They
include all tangible and intangible (e.g., electronic) forms and types of
information that is held and kept confidential by the Company and is not
generally known outside of the Company, including but not limited to information
about: the Company’s financial, business, scientific, technical, economic, or
engineering information, including patterns, plans, compilations, program
devices, formulas, designs, prototypes, methods, techniques, processes,
procedures, programs or codes, and may in particular include such things as
pricing information, business records, software programs, algorithms,
inventions, patent applications, and designs and processes not known outside the
Company.
(ii)For purposes of this Non-Compete Agreement, “Confidential Information” means
Trade Secrets and, more broadly, any other tangible and intangible (e.g.,
electronic) forms and types of information that are held and kept confidential
by the Company and are not generally known outside the Company, and which
relates to the actual or anticipated business of the Company or the Company’s
actual or prospective vendors or clients. Confidential Information shall not be
considered generally known to the public if is revealed improperly to the public
by me or others without the Company’s express written consent and/or in
violation of an obligation of confidentiality to the Company. Examples of
Confidential Information include, but are not limited to: customer, referral
source, supplier and contractor identification and contacts; special contract
terms; pricing and margins; business, marketing and customer plans and
strategies; financial data; company created (or licensed) techniques; technical
know-how; research, development and production information; processes,
prototypes, software, patent applications and plans, projections, proposals,
discussion guides, and/or personal or performance information about employees.


(b)I understand that this obligation of non-disclosure shall last so long as the
information remains confidential. I, however, understand that, if I live and
work primarily in Wisconsin, Virginia, or any other state  requiring a temporal
limit on non-disclosure clauses, Confidential Information shall be protected for
two (2) years following termination of my employment (for any reason).  I also
understand that Trade Secrets are protected by statute and are not subject to
any time limits.  I also agree to contact the Company before using, disclosing,
or distributing any Confidential Information or Trade Secrets if I have any
questions about whether such information is protected information.


(c)The restrictions set forth in this paragraph are in addition to and not in
lieu of any obligations I have by law with respect to the Company’s Confidential
Information, including any obligations I may owe under the DTSA and any
applicable state statutes. Nothing herein shall prohibit me from divulging
evidence of criminal wrongdoing to law enforcement or prohibit me from
disclosing Confidential Information or Trade Secrets if compelled by order of
court or an agency of competent jurisdiction or as required by law; however, I
shall promptly inform the Company of any such situations and shall take
reasonable steps to prevent disclosure of Confidential Information or Trade
Secrets until the Company has been informed of such required disclosure and has
had a reasonable opportunity to seek a protective order. Pursuant to the DTSA, I
understand that an individual may not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a Trade Secret that:
(A) is made (i) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney, and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. Additionally, I understand that an individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the Trade Secret to his or her attorney and use
the Trade Secret information in the court proceeding, so long as any document
containing the Trade Secret is filed under seal and the individual does not
disclose the Trade Secret, except pursuant to court order. Nothing in this
Non-Compete Agreement





--------------------------------------------------------------------------------

(OGRSURT2020)




is intended to conflict with the DTSA or create liability for disclosures of
Trade Secrets that are expressly allowed by DTSA.


2.Non-Competition. I agree that during my employment with the Company and for
twelve (12) months after the termination of my employment (for any reason), I
will not, directly or indirectly have Responsibilities with respect to any
Competing Business Line. As set forth in paragraph 9(a) below, I understand that
the restrictions in this paragraph apply no matter whether my employment is
terminated by me or the Company and no matter whether that termination is
voluntary or involuntary. These restrictions shall not apply to passive
investments of less than five percent (5%) ownership interest in any entity. For
purposes of this Non-Compete Agreement, “Responsibilities” means the same or
similar material responsibilities I performed for the Company during the two (2)
years prior to my last day of employment with the Company and within the same
geographic scope, or portion thereof, where I performed those responsibilities
for the Company. For purposes of this Non-Compete Agreement, “Competing Business
Line” means any business that is in competition with any business engaged in by
the Company and for which I had Responsibilities during the two (2) years prior
to my last day of employment with the Company. Competing Business Line shall
also include businesses or business lines that may not be directly competitive
with the Company in most respects (such as pharmacy benefit managers), but only
to the extent I am engaged by any such business in a role: (a) that involves my
performing Responsibilities for Competing Products or Services; or (b) where I
would be called upon to inevitably rely upon or disclose Confidential
Information and such reliance or disclosure would competitively harm the
Company. For purposes of this Non-Compete Agreement, “Competing Products or
Services” means products or services that are competitive with products or
services offered by, developed by, designed by or distributed by the Company
during the two (2) years prior to my last day of employment with the Company.


3.    Non-Solicitation. I agree that during my employment with the Company and
for two (2) years after the termination of my employment from the Company (for
any reason):
(a)    I will not directly or indirectly, solicit any Restricted Customer for
purposes of providing Competing Products or Services, or offer, provide or sell
Competing Products or Services to any Restricted Customer. For purposes of this
Non-Compete Agreement, “Restricted Customer” means any person, company or entity
that was a customer, vendor, supplier or referral source of the Company and with
which I had direct contact for purposes of performing responsibilities for the
Company or for which I had supervisory responsibilities on behalf of the
Company, in either case at any time during the two (2) years prior to my last
day of employment with the Company. To the extent permitted by applicable law,
“Restricted Customer” also means any prospective customer(s), vendor(s),
supplier(s) or referral source(s) with which I had business contact on behalf of
the Company in the twelve (12) months prior to my last day of employment with
the Company; and
(b)    I will not, nor will I assist any third party to, directly or indirectly
(i) raid, solicit, or attempt to persuade any then-current employee of the
Company with whom I currently work or with whom I had direct contact work during
the two years prior to my last day of employment with the Company,  and who
possesses or had access to Confidential Information of the Company, to leave the
employ of the Company; (ii) interfere with the performance by any such employee
of his/her duties for the Company; and/or (iii) communicate with any such
employee for the purposes described in items (i) and (ii) in this subparagraph
3(b).
4.    Non-Inducement. I will not directly or indirectly assist or encourage any
person or entity in carrying out or conducting any activity that would be
prohibited by this Non-Compete Agreement if such activity were carried out or
conducted by me.
5.    Non-Disparagement. During my employment with the Company and thereafter, I
agree not to make negative comments or otherwise disparage the Company or any of
its officers, directors, employees,





--------------------------------------------------------------------------------

(OGRSURT2020)




shareholders, members, agents or products. The foregoing shall not be violated
by truthful statements in response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings); and the
foregoing shall not apply to any claims for harassment or discrimination to the
extent so restricted by applicable state law.
6.    Intellectual Property. The term “Intellectual Property” shall mean all
trade secrets, ideas, inventions, designs, developments, devices, software,
computer programs, methods and processes (whether or not patented or patentable,
reduced to practice or included in the Confidential Information) and all patents
and patent applications related thereto, all copyrights, copyrightable works and
mask works (whether or not included in the Confidential Information) and all
registrations and applications for registration related thereto, all
Confidential Information, and all other proprietary rights contributed to, or
conceived or created by, or reduced to practice by Employee or anyone acting on
his/her behalf (whether alone or jointly with others) at any time from the
beginning of Employee’s employment with the Company to the termination of that
employment plus ninety (90) days, that (i) relate to the business or to the
actual or anticipated research or development of the Company; (ii) result from
any services that Employee or anyone acting on its behalf perform for the
Company; or (iii) are created using the equipment, supplies or facilities of the
Company or any Confidential Information.
a.Ownership. All Intellectual Property is, shall be and shall remain the
exclusive property of the Company. Employee hereby assigns to the Company all
right, title and interest, if any, in and to the Intellectual Property;
provided, however, that, when applicable, the Company shall own the copyrights
in all copyrightable works included in the Intellectual Property pursuant to the
“work-made-for-hire” doctrine (rather than by assignment), as such term is
defined in the 1976 Copyright Act. All Intellectual Property shall be owned by
the Company irrespective of any copyright notices or confidentiality legends to
the contrary that may be placed on such works by Employee or by others. Employee
shall ensure that all copyright notices and confidentiality legends on all work
product authored by Employee or anyone acting on his/her behalf shall conform to
the Company’s practices and shall specify the Company as the owner of the work.
The Company hereby provides notice to Employee that the obligation to assign
does not apply to an invention for which no equipment, supplies, facility, or
Trade Secrets of the Company was used and which was developed entirely on the
Employee’s own time, unless (i) the invention relates (1) to the business of the
Company, or (2) to the Company’s actual or demonstrably anticipated research or
development, or (ii) the invention results from any work performed by Employee
for the Company.


b.Keep Records. Employee shall keep and maintain, or cause to be kept and
maintained by anyone acting on his/her behalf, adequate and current written
records of all Intellectual Property in the form of notes, sketches, drawings,
computer files, reports or other documents relating thereto. Such records shall
be and shall remain the exclusive property of the Company and shall be available
to the Company at all times during my employment with the Company.


c.Assistance. Employee shall supply all assistance requested in securing for the
Company’s benefit any patent, copyright, trademark, service mark, license, right
or other evidence of ownership of any such Intellectual Property, and will
provide full information regarding any such item and execute all appropriate
documentation prepared by Company in applying or otherwise registering, in the
Company’s name, all rights to any such item or the defense and protection of
such Intellectual Property.


d.Prior Inventions. Employee has disclosed to the Company any continuing
obligations to any third party with respect to Intellectual Property. Employee
claims no rights to any inventions created prior to his/her employment for which
a patent application has not previously been filed, unless he/she has described
them in detail on a schedule attached to this Non-Compete Agreement.







--------------------------------------------------------------------------------

(OGRSURT2020)




e.Trade Secret Provisions. The provisions in paragraph 1 of this Non-Compete
Agreement with regard to Trade Secrets and the DTSA shall apply as well in the
context of the parties’ Intellectual Property rights and obligations.


7.    Return of Company Property. I agree that all documents and data accessible
to me during my employment with the Company, including Confidential Information
and Trade Secrets, regardless of format (electronic or hard copy), including but
not limited to any Company computer, monitor, printer equipment, external
drives, wireless access equipment, telecom equipment and systems (“Company
Equipment”), are and remain the sole and exclusive property of the Company
and/or its clients, and must be returned to the Company upon separation or upon
demand by the Company. I further agree that I will provide passwords to access
such Company Equipment and I will not print, retain, copy, destroy, modify or
erase Company U.S. data on Company Equipment or otherwise wipe Company Equipment
prior to returning the Company Equipment.
8.    Consideration and Acknowledgments. I acknowledge and agree that the
covenants described in this Non-Compete Agreement are essential terms, and the
underlying Restricted Stock Units would not be provided by the Company in the
absence of these covenants. I further acknowledge that these covenants are
supported by adequate consideration as set forth in this Non-Compete Agreement
and are not in conflict with any public interest. I further acknowledge and
agree that I fully understand these covenants, have had full and complete
opportunity to discuss and resolve any ambiguities or uncertainties regarding
these covenants before signing this Non-Compete Agreement, and have voluntarily
agreed to comply with these covenants for their stated terms. I further
acknowledge and agree that these covenants are reasonable and enforceable in all
respects.
9.    Enforceability; General Provisions.
(a)    I agree that the restrictions contained in this Non-Compete Agreement are
reasonable and necessary to protect the Company’s legitimate business interests
and that full compliance with the terms of this Non-Compete Agreement will not
prevent me from earning a livelihood following the termination of my employment,
and that these covenants do not place undue restraint on me. I further
understand that the restrictions in this Non-Compete Agreement apply no matter
whether my employment is terminated by me or the Company and no matter whether
that termination is voluntary or involuntary.
(b)    Because the Company’s current base of operations is in Illinois and my
connections thereto, (i) this Non-Compete Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois, where this
Non-Compete Agreement is entered into, without giving effect to any conflict of
law provisions, and (ii) I consent to personal jurisdiction and the exclusive
jurisdiction of the state and federal courts of Illinois with respect to any
claim, dispute or declaration arising out of this Non-Compete Agreement.
(c)    In the event of a breach or a threatened breach of this Non-Compete
Agreement, I acknowledge that the Company will face irreparable injury which may
be difficult to calculate in dollar terms and that the Company shall be
entitled, in addition to all remedies otherwise available in law or in equity,
to temporary restraining orders and preliminary and final injunctions enjoining
such breach or threatened breach in any court of competent jurisdiction without
the necessity of posting a surety bond, as well as to obtain an equitable
accounting of all profits or benefits arising out of any violation of this
Non-Compete Agreement.
(d)    I agree that if a court determines that any of the provisions in this
Non-Compete Agreement is unenforceable or unreasonable in duration, territory,
or scope, then that court shall modify those provisions so they are reasonable
and enforceable, and enforce those provisions as modified.





--------------------------------------------------------------------------------

(OGRSURT2020)




(e)    If any one or more provisions (including paragraphs, subparagraphs and
terms) of this Non-Compete Agreement or its application is determined to be
invalid, illegal, or unenforceable to any extent or for any reason by a court of
competent jurisdiction, I agree that the remaining provisions (including
paragraphs, subparagraphs and terms) of this Non-Compete Agreement will still be
valid and the provision declared to be invalid or illegal or unenforceable will
be considered to be severed and deleted from the rest of this Non-Compete
Agreement. I further agree that if any court of competent jurisdiction finds any
of the restrictions set forth in this Non-Compete Agreement to be overly broad
and unenforceable, the restriction shall be interpreted to extend only over the
maximum time period, geographic area, or range of activities or clients that
such court deems enforceable
(f)    Notwithstanding the foregoing provisions of this Non-Compete Agreement,
the non-competition provisions of paragraph 2 above shall not restrict Employee
from performing legal services as a licensed attorney for a Competing Business
to the extent that the attorney licensure requirements in the applicable
jurisdiction do not permit Employee to agree to the otherwise applicable
restrictions of paragraph 2.
(g)    Waiver of any of the provisions of this Non-Compete Agreement by the
Company in any particular instance shall not be deemed to be a waiver of any
provision in any other instance and/or of the Company’s other rights at law or
under this Non-Compete Agreement.
(h)    I agree that the Company may assign this Non-Compete Agreement to its
successors and assigns and that any such successor or assign may stand in the
Company’s stead for purposes of enforcing this Non-Compete Agreement.
(i)     I agree to reimburse the Company for all attorneys’ fees, costs, and
expenses that it reasonably incurs in connection with enforcing its rights and
remedies under this Non-Compete Agreement, but only to the extent the Company is
ultimately the prevailing party in the applicable legal proceedings.
(j)    I understand and agree that, where allowed by applicable law, the time
for my obligations set out in paragraphs 2 - 6 shall be extended for period of
non-compliance up to an additional two (2) years following my last day of
employment with the Company (for any reason).
(k)    I fully understand my obligations in this Non-Compete Agreement, have had
full and complete opportunity to discuss and resolve any ambiguities or
uncertainties regarding these covenants before signing this Non-Compete
Agreement, and have voluntarily agreed to comply with these covenants for their
stated terms.
(l)    I agree that all non-competition, non-solicitation, non-disclosure and
use, non-recruiting, and disclosure obligations in this Non-Compete Agreement
shall survive any termination of this Non-Compete Agreement and extend to the
proscribed periods following my last day of employment with the Company (for any
reason) and no dispute regarding any other provisions of this Non-Compete
Agreement or regarding my employment or the termination of my employment shall
prevent the operation and enforcement of these obligations.
(m)    I understand that nothing in this Non-Compete Agreement, including the
non-disclosure and non-disparagement provisions, limit my ability to file a
charge or complaint with the Equal Employment Opportunity Commission, Department
of Labor, National Labor Relations Board, Occupational Safety and Health
Administration, Securities and Exchange Commission or any other federal, state
or local governmental agency or commission. I also understand that this
Non-Compete Agreement does not limit my ability to communicate with any
government agencies or otherwise participate in any investigation or proceeding
that may be conducted by any government agency, including providing documents or
other information, without notice to the Company.  Finally, I





--------------------------------------------------------------------------------

(OGRSURT2020)




understand that nothing in this Non-Compete Agreement is intended to restrict my
legally-protected right to discuss wages, hours or other working condition with
co-workers, or in any way limit my rights under the National Labor Relations Act
or any whistleblower act.


10.    Relationship of Parties. I acknowledge that my relationship with the
Company is “terminable at will” by either party and that the Company or I can
terminate the relationship with or without cause and without following any
specific procedures. Nothing contained in this Non-Compete Agreement is intended
to or shall be relied upon to alter the “terminable at will” relationship
between the parties. I agree that my obligations in this Non-Compete Agreement
shall survive the termination of my employment from the Company for any reason
and shall be binding upon my successors, heirs, executors and representatives.
11.    Modifications and Other Agreements. I agree that the terms of this
Non-Compete Agreement may not be modified except by a written agreement signed
by both me and the Company. This Non-Compete Agreement shall not supersede any
other restrictive covenants to which I may be subject under an employment
contract, benefit program or otherwise, such that the Company may enforce the
terms of any and all restrictive covenants to which I am subject. The
obligations herein are in addition to and do not limit any obligations arising
under applicable statutes and common law.
12.    State and Commonwealth Law Modifications. I agree that if I primarily
reside and work in California, Massachusetts, Puerto Rico, South Carolina,
Washington or Wisconsin, I am subject to the modifications to this Non-Compete
Agreement set forth in Exhibit A-1 applying to such state and to the extent such
state law applies.
13.    Notification. I agree that in the event I am offered employment at any
time in the future with any entity that may be considered a Competing Business
Line, I shall immediately notify such Competing Business of the existence and
terms of this Non-Compete Agreement. I also understand and agree that the
Company may notify anyone attempting to or later employing me of the existence
and provisions of this Non-Compete Agreement.
*** *** *** *** ***
By clicking the acceptance box for this grant agreement, I acknowledge receipt
of the Restricted Stock Unit Award Agreement to which this Non-Compete Agreement
is attached as Exhibit A, and I agree to the terms and conditions expressed in
this Non-Compete Agreement, including the modifications set forth in Exhibit
A-1, as applicable.


EXHIBIT A-1
WALGREENS BOOTS ALLIANCE, INC. NON-COMPETITION, NON-SOLICITATION
AND CONFIDENTIALITY AGREEMENT
State and Commonwealth Law Modifications
This Exhibit A-1 to the Walgreens Boots Alliance, Inc. Non-Competition,
Non-Solicitation and Confidentiality Agreement (the “Non-Compete Agreement”)
includes jurisdiction-specific “Addenda,” which modify the Non-Compete Agreement
as applied to individuals who primarily reside and work in one of the applicable
jurisdictions, but only to the extent the laws of such jurisdiction are
applicable to the Non-Compete Agreement. The Addenda of this Exhibit A-1 should
be read in conjunction with the rest of the Non-Compete Agreement and enforced
to the fullest extent permissible to protect the Company’s legitimate business
interests.







--------------------------------------------------------------------------------

(OGRSURT2020)




CALIFORNIA ADDENDUM
No. 1:
The covenants in Paragraph 2 “Non-Competition” apply during my employment with
the Company, but do not apply post-employment, during such time that my base
location is in California.
No. 2:
The covenants in Paragraph 3 “Non-Solicitation” apply during my employment with
the Company, but do not apply post-employment, during such time that my base
location is in California.
No. 3:
Paragraph 5 “Non-Disparagement” is replaced with the following:
During my employment with the Company and thereafter, I agree not to make
negative comments or otherwise disparage the Company or any of its officers,
directors, employees, shareholders, members, agents or products, except as
otherwise allowed by law, including California Government Code Section 12964.5.
No. 4:
Paragraph 6 “Intellectual Property” is supplemented with the following language:
The terms of this Agreement requiring disclosure and assignment of inventions to
the Company do not apply to any invention that qualifies fully under California
Labor Code Section 2870, which reads:
(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
(1)  Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or
(2)  Result from any work performed by the employee for the employer.
(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.
While employed, I will advise the Company promptly in writing of any inventions
that I believe meet the criteria in California Labor Code Section 2870 for a
confidential ownership determination.
No. 5:
Paragraph 9 “Enforceability; General Provisions”, Subparagraph (b) by this
Addendum shall substitute “California” for “Illinois” with respect to the choice
of law and forum, during such time that I primarily reside and work in
California.





--------------------------------------------------------------------------------

(OGRSURT2020)






MASSACHUSETTS ADDENDUM
No. 1:
Paragraph 2 “Non-Competition” is stricken and replaced with the following:
2.    Non-Competition. In exchange for Company providing me the consideration
set forth in the Agreement, I agree that during my employment and for a period
of one (1) year from the Termination Date - i.e., the date of my voluntary
termination of employment, or of the involuntary termination of my employment
with Cause (as defined below) - I will not, directly or indirectly, engage in
“Competition” (as defined below) within the “Geographic Region” (as defined
below).
(a)    “Cause” means misconduct, violation of any policy of the Company,
including any rule of conduct or standard of ethics of the Company, breach of
the Agreement (including this Addendum) or the breach of any confidentiality,
non-disclosure, non-solicitation or assignment of inventions obligations to the
Company, failure to meet the Company’s reasonable performance expectations, or
other grounds directly and reasonably related to the legitimate business needs
of the Company.
(b)    “Competing Business” means a business that is in competition with any
business engaged in by the Company.
(c)    “Competition” means to provide the same or substantially similar services
to a Competing Business as those that I provided to the Company during the last
two (2) years of my employment with the Company. “Competition” does not include
passive investments of less than five percent (5%) ownership interest in any
entity.
(d)    “Geographic Region” means the geographic area in which you, during any
time within the last two years of your employment with the Company, provided
services or had a material presence or influence.
(e)    If the Company enforces the restrictions in this Paragraph 2 for a period
of time after the Termination Date (the “Restraint Period”), it will pay me,
during the Restraint Period, an amount equal to fifty percent (50%) of my annual
base salary. My annual base salary, for the purposes of this Paragraph 2(e),
will be calculated based on my average annual salary for my last two (2) years
of employment, less any applicable deductions, and excluding any incentive
compensation, bonuses, benefits, or other compensation, less any applicable
deductions (the “Restraint Payment”). The Restraint Payment will be paid on a
pro-rata basis during the Restraint Period in the same manner that I would have
received wages from the Company had I been employed during the Restraint Period.
(f)    The Restraint Period shall be extended from one (1) year following the
Termination Date to two (2) years following the Termination Date if I (i)
breached Employee’s fiduciary duty(ies) to the Company, or (ii) unlawfully took,
physically or electronically, property belonging to the Company. In the event
that the Restraint Period is extended due to my breach of my fiduciary duty(ies)
to the Company, or due to my having unlawfully taken, physically or
electronically, property





--------------------------------------------------------------------------------

(OGRSURT2020)




belonging to the Company, the Company shall not be required to provide payments
to me during the extension of the Restraint Period.
(g)    I understand that if the Company elects to waive the non-competition
provisions set forth herein, I will not receive any compensation or
consideration described in Paragraph 2(e). I further understands that at the
time of my separation from employment, the Company shall elect whether to waive
its enforcement of the non-competition provisions in the Agreement (including
this Massachusetts Addendum). You will be notified by the Company of its
election or waiver by letter, in a form of the following notice:
Walgreens Boots Alliance, Inc. (the “Company”), pursuant to Paragraph 2 of the
Massachusetts Addendum (dated _________ __, 20__) to the Walgreens Boots
Alliance, Inc. Non-Competition, Non-Solicitation, and Confidentiality Agreement
(the “Agreement”), in its sole discretion, elects to:
Enforce the one year Restraint Period according to Paragraph 2 of the Addendum.
As agreed to by the parties, the Company agrees to pay the employee the amounts
described in subparagraph 2(e) of the Addendum.
Waive enforcement of the Restraint Period. The undersigned employee shall not
receive any compensation or consideration pursuant to subparagraph 2(e) of the
Addendum.
Regardless of the election or waiver, the undersigned employee remains bound by
all other terms of the Agreement, and also remains bound by the terms of any and
all other agreements between the undersigned employee and the Company.
(h)    If I was already employed by the Company on the date of my signature on
the Agreement, I acknowledge that the Agreement, including this Massachusetts
Addendum, was delivered to me at least ten (10) business days before the date
that this Addendum was executed by both of the parties (the “Effective Date”).
If I was not already employed by the Company on the date of the my signature on
the Agreement, I acknowledge that the Agreement, including this Massachusetts
Addendum, was delivered to me (i) before a formal offer of employment was made
by the Company, or (ii) ten (10) business days before the commencement of my
employment with the Company, whichever was earlier.
(i)    I acknowledge that I have been advised of my right to consult with
counsel of my own choosing prior to signing the Agreement and this Massachusetts
Addendum. By signing the Agreement and this Addendum, I acknowledge that I had
time to read and understand the terms of the Agreement and this Addendum, and to
consult with my own legal counsel, not including counsel for the Company,
regarding the Agreement and the Addendum prior to their execution. I agree that
I have actually read and understand the Agreement and this Addendum and all of
their terms, and that I am entering into and signing the Agreement and this
Addendum knowingly and voluntarily, and that in doing so I am not relying upon
any statements or representations by the Company or its agents.
(j)    I acknowledge that (i) the Non-Competition covenant contained in this
Paragraph 2 is no broader than necessary to protect the Company’s trade secrets,
Confidential Information, and goodwill, and (ii) the business interests
identified in





--------------------------------------------------------------------------------

(OGRSURT2020)




the Agreement cannot be adequately protected through restrictive covenants other
than the Non-Competition covenant contained in this Paragraph 2, including
without limitation the non-solicitation and non-disclosure restrictions set
forth in the Agreement.
No. 2:
Paragraph 9(a) “Enforceability; General Restrictions” is stricken and replaced
with the following:
(a)I agree that the restrictions contained in this Agreement are reasonable and
necessary to protect the Company’s legitimate business interests and that full
compliance with the terms of this Agreement will not prevent me from earning a
livelihood following the termination of my employment, and that these covenants
do not place an undue restraint on me. I further understand that the
restrictions in this Agreement - other than the non-competition restrictions set
forth in Paragraph 2 - apply no matter whether my employment is terminated by
the Company or me and no matter whether that termination is voluntary or
involuntary. I understand that the non-competition provisions in Paragraph 2
apply following the voluntary termination of my employment or the involuntary
termination of my employment for Cause, as defined in Paragraph 2, unless the
Employer elects to waive the non-competition provisions of Paragraph 2 as set
forth in subparagraph 2(g).
No. 3:
Paragraph 9(b) “Enforceability; General Restrictions” is stricken and replaced
with the following:
(b)(i)  Because the Company’s current base of operations is in Illinois and my
connections thereto, (1) except with respect to the non-competition provisions
of Paragraph 2, this Agreement shall be governed by and construed in accordance
with the laws of the State of Illinois, where this Agreement is entered into,
without giving effect to any conflict of law provisions, and (2) I consent to
personal jurisdiction and the exclusive jurisdiction of the state and federal
courts of Illinois with respect to any claim, dispute, or declaration - other
than a claim, dispute, or declaration arising out of Paragraph 2 - that arises
out of this Agreement.
(b)(ii)  The interpretation, validity, and enforcement of the non-competition
provisions set forth in Paragraph 2 of this Agreement and Massachusetts Addendum
will be governed by the laws of the Commonwealth of Massachusetts, without
regard to any conflicts of laws principles that would require the application of
the law of another jurisdiction. The parties agree that any action relating to
or arising out of the non-competition provisions shall be brought in (1) the
United States District Court for the District of Massachusetts, Eastern
Division, if that Court has subject matter jurisdiction over the dispute; or, if
it does not, in (2) the Business Litigation Session of the Suffolk County
Superior Court, or, if the Business Litigation Session does not accept the case
for whatever reason whatsoever, the Suffolk County Superior Court. The parties
agree and consent to the personal jurisdiction and venue of the federal or state
courts of Massachusetts for resolution of any disputes or litigation arising
under or in connection with the Non-Competition provisions set forth in
Paragraph 2 of this Agreement and Massachusetts Addendum, and waive any
objections or defenses to personal jurisdiction or venue in any such proceeding
before any such court.





--------------------------------------------------------------------------------

(OGRSURT2020)




No. 4:
Paragraph 9(l) “Enforceability; General Restrictions” is stricken and replaced
with the following:
(a)I agree that all non-solicitation, non-disclosure and use, non-recruiting,
and disclosure obligations in this Agreement shall survive any termination of
this Agreement and extend to the proscribed periods following my last day of
employment with the Company (for any reason) and no dispute regarding any other
provisions of this Agreement or regarding my employment or the termination of my
employment shall prevent the operation and enforcement of these obligations. I
further agree that all non-competition obligations in this Agreement shall
survive the voluntary termination of my employment or the involuntary
termination of my employment for Cause, as defined in Paragraph 2, unless the
Employer elects to waive the non-competition provisions of Paragraph 2 as set
forth in subparagraph 2(g), and no dispute regarding any other provisions of
this Agreement or regarding my employment or the termination of my employment
shall prevent the operation and enforcement of these obligations.


PUERTO RICO ADDENDUM
No. 1:
Paragraphs 2 and 3 are replaced by the following covenants and definitions:
“Similar Business” means the same or substantially the same business activity or
activities performed or engaged by me for, or on behalf, of the Business of the
Company or one of its subsidiaries or affiliated companies.
“Engage” means participate in, consult with, be employed by, or assist with the
organization, policy making, ownership, financing, management, operation or
control of any Similar Business in any capacity (i.e., as an independent
contractor, consultant, employee, shareholder, member-owner, or business
partner).
“Goodwill” means any tendency of customers, distributors, representatives,
employees, vendors, suppliers, or federal, state, local or foreign governmental
entities to continue or renew any valuable business relationship with the
Company or any Similar Business with which I may be associated, based in whole
or in part on past successful relationships with the Company or the lawful
efforts of the Company to foster such relationships, and in which I actively
participated at any time during the most recent twelve (12) months of my
employment.
“Competing Business” means any individual (including me), corporation, limited
liability company, partnership, joint venture, association, or other entity,
regardless of form, that is directly engaged in whole or in relevant part in any
business or enterprise that is the same as, or substantially the same as, that
part of the Company for which I provided services during the last two (2) years
of my employment, or that is taking material steps to engage in such business.
“Customers” means those individuals, companies, or other entities for which the
Company has provided or does provide products or services in connection with the
business of the Company, or those individuals, companies, or other entities to
which the Company has provided written proposals concerning the





--------------------------------------------------------------------------------

(OGRSURT2020)




business of the Company in the two (2) year period preceding the termination of
my employment.
“Restricted Territory” means those municipalities within the Commonwealth of
Puerto Rico in which I performed the Competing Business.
Non-Competition.  I acknowledge and agree that the Company would be irreparably
damaged if I - in any capacity (i.e., as an independent contractor, consultant,
employee, shareholder, member, owner or business partner) - were to provide
services to any person directly or indirectly competing with the Company or any
of its affiliates or Engaged in a Competing Business and that such competition
by me would result in a significant loss of Goodwill by the Company. Therefore,
I agree that the following are reasonable restrictions and agree to be bound by
such restrictions:
(a)    During my employment, and for a period of twelve (12) months immediately
following the termination of such employment for any reason, I shall not,
directly or indirectly - in any capacity (i.e., as an independent contractor,
consultant, employee, shareholder, member, owner or business partner) - Engage
in Competing Business services or activities within the Restricted Territory;
provided, that nothing herein shall prohibit me from being a passive owner of
not more than five percent (5%) of the outstanding stock of any class of a
corporation which is publicly traded so long as I do not have any active
participation in the business of such corporation.
(b)    I warrant and represent that the nature and extent of this
non-competition clause has been fully explained to me by the Company and that my
decision to accept the same is made voluntarily, knowingly, intelligently and
free from any undue pressure or coercion. I further warrant and represent that I
have agreed to this non-competition clause in consideration of the Stock Option
I will be receiving under this Agreement.
Non-Solicitation of Customers.  I agree that for a period of twelve (12) months
following the voluntary or involuntary termination of my employment for any
reason, I will not, either on my own behalf or for any Competing Business,
directly or indirectly solicit, divert, or appropriate (or attempt to solicit,
divert, or appropriate) any Customer with which I had material business contact
in the six (6) month period preceding the termination of my employment, for
providing products or services that are the same as or substantially similar to
those provided by the Company.
Non-Solicitation of Employees.  I recognize and admit that the Company has a
legitimate business interest in retaining its employees, representatives, agents
and/or consultants and of protecting its business from previous employees,
representatives, agents and/or consultants, which makes necessary the
establishment of a non-solicitation clause in the Agreement. I agree that for a
period of twelve (12) months following the voluntary or involuntary termination
of my employment for any reason, I shall not, directly or indirectly, (a) induce
or attempt to induce any employee, representative, agent or consultant of the
Company or any of its affiliates or subsidiaries to leave the employ or services
of the Company or any of its affiliates or subsidiaries, or in any way interfere
with the relationship between the Company or any of its affiliates or
subsidiaries and any employee, representative, agent or consultant thereof or
(b) hire any person who was an employee, representative, agent or consultant of
the Company or any of its affiliates or subsidiaries at any time during the
twelve (12) month period immediately prior to the date on which such hiring
would take place. No action by another person or entity shall be deemed to be a
breach of this provision unless I





--------------------------------------------------------------------------------

(OGRSURT2020)




directly or indirectly assisted, encouraged or otherwise counseled such person
or entity to engage in such activity.
No. 2:
Subparagraph 9(b) “Enforceability; General Restrictions” is stricken and
replaced with the following:
(b)(i)  Because the Company’s current base of operations is in Illinois, as are
my connections thereto (except with respect to the non-competition provisions of
Paragraph 2), (1) I agree this Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, where this Agreement is
entered into, without giving effect to any conflict of law provisions, and (2) I
consent to personal jurisdiction and the exclusive jurisdiction of the state and
federal courts of Illinois with respect to any claim, dispute, or declaration -
other than a claim, dispute, or declaration arising out of Paragraph 2 - that
arises out of this Agreement.
(b)(ii)  The laws of Puerto Rico will govern the interpretation, validity, and
enforcement of the non-competition provisions set forth in Paragraph 2 of this
Agreement and Puerto Rico Addendum.
No. 3:
Subparagraph 9(d), subparagraph 9(e), and subparagraph 9(j) “Enforceability;
General Restrictions” are stricken.


SOUTH CAROLINA ADDENDUM
No. 1:
The definition of “Confidential Information” in Paragraph 1 is further limited
to that Confidential Information I learn about or am exposed to through my
employment with the Company.
No. 2:
Paragraphs 2 and 3 of the Agreement are replaced by the following covenants and
definitions:
“Competing Business” means any individual (including me), corporation, limited
liability company, partnership, joint venture, association, or other entity,
regardless of form, that is directly engaged in whole or in relevant part in any
business or enterprise that is the same as, or substantially the same as, that
part of the Company for which I provided services during the last two (2) years
of my employment, or that is taking material steps to engage in such business.
“Customers” means those individuals, companies, or other entities for which the
Company has provided or does provide products or services in connection with the
business of the Company, or those individuals, companies, or other entities to
which the Company has provided written proposals concerning the business of the
Company in the two (2) year period preceding the termination of my employment.
“Restricted Territory” means:





--------------------------------------------------------------------------------

(OGRSURT2020)




1)    the counties or areas where I worked for the Company or had material
business contact with the Customers in the two (2) year period preceding the
termination of my employment with the Company: and/or
2)    the geographic territory in which I worked for the Company, represented
the Company, or had material business contact with the Customers in the two (2)
year period preceding the termination of my employment with the Company.
I agree that subsections 1) and 2) above are separate and severable covenants.
Non-Competition. I agree that for a period of one (1) year following the
voluntary or involuntary termination of my employment for any reason, I will
not, directly or indirectly, own, manage, operate, join, control, be employed by
or with, or participate in any manner with a Competing Business anywhere in the
Restricted Territory where doing so will require me to provide the same or
substantially similar services to any such Competing Business as those that I
provided to the Company during the last two (2) years of my employment.
Non-Solicitation of Customers. I agree that for a period of two (2) years
following the voluntary or involuntary termination of my employment for any
reason, I will not, either on my own behalf or for any Competing Business,
directly or indirectly solicit, divert, or appropriate, or attempt to solicit,
divert, or appropriate any Customer with which I had material business contact
in the two (2) year period preceding the termination of my employment, for the
purposes of providing products or services that are the same as or substantially
similar to those provided by the Company.


WASHINGTON ADDENDUM
No. 1:
Paragraph 2 is replaced in its entirety as follows:
Non-Competition.
(a)The non-competition provisions of this Paragraph 2 shall only apply when my
annualized salaried exceeds the compensation requirements of the Restrictions on
Noncompetition Covenants Bill 5478 as codified in RCW 49.


(b)I agree that during my employment with the Company and for one (1) year after
the termination of my employment for any reason, I will not, directly or
indirectly, engage in Competing Services with respect to any Competing Business
Line. As set forth in Paragraph 10(a) below, I understand that the restrictions
in this paragraph apply no matter whether my employment is terminated by me or
the Company and no matter whether that termination is voluntary or involuntary.
The above restrictions shall not apply to passive investments of less than five
percent (5%) ownership interest in any entity. For purposes of this Non-Compete
Agreement, “Competing Business Line” means any business that is in competition
with any business engaged in by the Company and for which I performed Competing
services during the two (2) years prior to my last day of employment with the
Company. For purposes of this Non-Compete Agreement, “Competing Services” means
the same or similar responsibilities I performed for the Company during the two
(2) years prior to my last day of





--------------------------------------------------------------------------------

(OGRSURT2020)




employment with the Company and within the same geographic scope, or portion
thereof, with respect to which I performed those responsibilities for the
Company.


(c)I agree that, if and after my employment with the Company ends because of or
in connection with a layoff or reduction-in-force, the non-competition
provisions of Paragraph 2(a) above will not be enforced by the Company unless
and to the extent that it pays me an amount that is equal to or greater than my
base salary rate that is in effect on the last day of my employment with the
Company. Such payments will be made to me at regular payroll intervals for the
duration of the one (1) year post-employment non-competition period or such
shorter period during which the Company enforces these non-competition
provisions. I agree that I must promptly inform the Company of the date on which
I begin any other employment or engagement by, with or for the benefit of any
other individual or entity, at which time I agree the Company may and will
terminate all such payments to me. Although such payments by the Company will
terminate when I commence employment or any other engagement by, with or for the
benefit of another individual, entity or employer, I agree that the Paragraph
2(a) non-competition restrictions will remain in effect until one (1) year after
my Company employment ends. I also agree that if I fail to timely notify the
Company of any other employment or engagement, and if the Company’s payments to
me therefore continue after I have commenced any such employment or engagement,
then any such payments to me will be deemed to be placed by me in constructive
trust for the benefit of the Company, and I agree that I must and will promptly
return all such payments to the Company.
No. 2:
Subparagraph 9(b) of the Agreement is replaced in its entirety as follows:
(a)This Agreement shall be governed by and construed in accordance with the laws
of the State of Washington without giving effect to any conflict of law
provisions. Any claim, dispute or declaration arising out of or in connection
with this Agreement will be resolved exclusively in the state or federal courts
in the State of Washington.


WISCONSIN ADDENDUM
No. 1:
Paragraph 1 “Confidentiality” is amended by adding the following at the end of
Paragraph 1(b):
To the extent the above obligation of non-use and non-disclosure of Confidential
Information applies after the termination of my employment and to Confidential
Information that does not meet the definition of a trade secret under applicable
law, it shall apply only for two years after the termination of my employment
and only in geographic areas in which the unauthorized use or disclosure of such
Confidential Information would be competitively damaging to the Company.
No. 2:
Paragraph 2 “Non-Competition” is amended by replacing the definition of
“Responsibilities” with the following:
“Responsibilities” means the same or similar responsibilities I performed for
the Company during the two (2) years prior to my last day of employment with the
Company in which the Confidential Information I have would be competitively
valuable and within the same geographic scope, or portion





--------------------------------------------------------------------------------

(OGRSURT2020)




thereof, with respect to which I performed those responsibilities for the
Company.
No. 3:
Paragraph 3 “Non-Solicitation” is amended by replacing the definition of
“Restricted Customer” in paragraph 3(a) with the following:
“Restricted Customer” means any person, company or entity that was a customer of
the Company and with which I had direct contact for purposes of performing
responsibilities for the Company or for which I had supervisory responsibilities
on behalf of the Company, in either case at any time during the two (2) years
prior to my last day of employment with the Company.
Paragraph 3(a) is further amended by striking the following sentence:
To the extent permitted by applicable law, Restricted Customer also means any
prospective customer(s), vendor(s), supplier(s) or referral source(s) with which
I had business contact on behalf of the Company in the twelve (12) months prior
to my last day of employment with the Company;
Paragraph 3(b) is amended by replacing it with the following:
I will not, nor will I assist any third party to, directly or indirectly (i)
raid, solicit, or attempt to persuade any then-current employee of the Company
with whom I currently work or with whom I worked at any point during the two
years prior to my last day of employment with the Company, and who possesses or
had access to Confidential Information of the Company, to leave the employ of
the Company and join a competitor; (ii) interfere with the performance by any
such employee of his/her duties for the Company; or (iii) communicate with any
such employee for the purposes described in items (i) and (ii) in this
subparagraph 3(b). This restriction shall apply in all geographic areas in which
the Company does business.
No. 4:
Paragraph 9 “Enforceability, General Provisions” is amended as follows:
Paragraph 9(e) is amended by adding the following text to the end of the
paragraph:
“The restrictive covenants in this agreement are intended to be divisible and
interpreted and applied independent of each other.”
Paragraph 9(j) is stricken and shall not be applied or referred to.





